Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 2/22/2022
Claims 1-23 have been submitted for examination
Claims 1-23 have been rejected
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Behboodi et al. WIPO publication no. WO 2022/086962 (Hereinafter Behboodi)  and further in view of Guo et al. Efficient ADMM decoder for Non-binary LDPC codes with codeword-independent performance (Hereinafter Guo). Copy provided.
2	In regard to claim 1, Behboodi / Guo teach:
A channel decoding method, comprising: 
(Abstract in Guo )
constructing a maximum likelihood decoding problem including an objective function and a 5parity check constraint based on channel decoding; 
(Page 3, Col. 1, lines (25-67) in Guo )
converting the parity check constraint in the maximum likelihood decoding problem into a cascaded form, converting a discrete constraint into a continuous constraint, and adding a penalty term to the objective function to obtain a decoding optimization problem with the penalty term; 
(Page 3, Col. 1/2, Lemma 1, lines (25-67) in Guo )
introducing an alternating direction method of multipliers (ADMM), obtaining ADMM 10iterations according to a specific form of the penalty term, and obtaining a channel decoder based on the ADMM with the penalty term; 
(Page 1, Col. 2,  lines (01-67) in Guo )
constructing a deep learning network according to the ADMM iterations, and converting a penalty coefficient and a coefficient contained in the penalty term into network parameters; 
(Page 4, “Non-Convex QP Formulation”  in Guo )
training the deep learning network with training data offline and learning the network 15parameters; and 
(Sections [0069]-[0070] in Behboodi)
loading the learned network parameters in the channel decoder based on the ADMM with the penalty term, and performing online real-time channel decoding.  
 (Sections [0069]-[0070] in Behboodi)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Guo  with Behboodi that comprises deep learning training.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need to apply neural network processing to ADMM operation.
3.	In regard to claim 2, Guo teaches:
The method of claim 1, wherein constructing the maximum likelihood decoding problem comprising the objective function and the parity check constraint based on channel decoding 20specifically comprises: 
constructing a maximum likelihood decoding problem represented by formula (1) based on channel decoding: 
T min v x  
    PNG
    media_image1.png
    67
    346
    media_image1.png
    Greyscale
 where N represents a length of a binary linear code C, H represents an MxN parity check 25matrix and is configured to designate each codeword, x represents a transmitted codeword, 
    PNG
    media_image2.png
    16
    143
    media_image2.png
    Greyscale
 []2 represents a modulo-2 operation, I and § represent a variable node and a check node of the binary linear code C , respectively, I ° {1, -,N}, § {1, - -, M}; v represents a log likelihood ratio, v = -VI. -, vN E RNxi each element of v is defined as 26BIOE1201269PUSwhere Pr(-) represents a conditional probability.
(Page 3 / 4 and Figure 1 in page 4 in Guo)
4.		In regard to claim 3, Guo teaches:
The method of claim 2, wherein converting the parity check constraint in the maximum likelihood decoding problem into the cascaded form, converting the discrete constraint into the 5continuous constraint, and adding the penalty term to the objective function to obtain the decoding optimization problem with the penalty term specifically comprise: converting a parity check constraint of a high dimension into a finite number of three-variable parity check constraints defined as Tx K t, x e {0, }3 , where  
    PNG
    media_image3.png
    94
    404
    media_image3.png
    Greyscale
 10introducing d, -3 auxiliary variables x to a parity check constraint with a dimension d to form d, -2 parity check equations, where d, represents the number of dimensions 
    PNG
    media_image4.png
    91
    657
    media_image4.png
    Greyscale
converting the maximum likelihood decoding problem (1) into an equivalent integer linear 15programming problem including an objective function (4a), an inequality constraint (4b) and a discrete constraint (4c): min qTU (4a) s.t. Au - b 0 (4b)  
    PNG
    media_image5.png
    64
    698
    media_image5.png
    Greyscale
 A = [TQ1; - - -; TQ,; , - -; TQa E 0, 1}4P"x(N+Fa) ; Q, represents an element in a u vector corresponding to a rth three-variable parity check equation, Qz E {0,1}(N+F,)xl . converting the inequality constraint (4b) into an equality constraint (5b) by introducing an auxiliary variable z to obtain an equivalent optimization problem including an objective function 25(5a), the equality constraint (5b) and a discrete constraint (5c): min qTu (5a) u,z s.t. Au +z = b (5b) 27BIOE1201269PUSrelaxing the discrete constraint (5c) into u E [0,1(P0n>1 by adding a penalty item to the objective function (5a) to obtain a decoding optimization problem with the penalty term represented by formulas (6a) to (6c): 
    PNG
    media_image6.png
    94
    628
    media_image6.png
    Greyscale
 where g(): [0,1] -> R u {±c}, g(-) represents a penalty function, specifically a function g" (u) = 1 u - 0.5 11, where u represents an ith element in the u vector, and a represents a 2 10coefficient contained in the penalty function for controlling a slope of the penalty function.
(Page 3, Col. 1/2, Lemma 1, lines (01-67) in Guo )
5.	In regard to claim 4, Guo teaches:
The method of claim 3, wherein introducing the ADMM, obtaining the ADMM iterations according to the specific form of the penalty term, and obtaining the channel decoder based on the ADMM with the penalty term specifically comprise: 
obtaining an augmented Lagrange equation (7) according to the decoding optimization problem 15with the penalty term: 
    PNG
    media_image7.png
    34
    493
    media_image7.png
    Greyscale
 where y represents a Lagrange multiplier, y e R , and a represents a penalty parameter; introducing the ADMM, and performing an iteration as follows:  
    PNG
    media_image8.png
    104
    633
    media_image8.png
    Greyscale
 where A T A is a diagonal matrix due to mutual independence of column vectors of A, resolving formula (8a) into N + F, parallel subproblems (9a) and (9b):  
    PNG
    media_image9.png
    34
    632
    media_image9.png
    Greyscale
 s.t. u, E [0,1, i E l (9b)  
    PNG
    media_image10.png
    34
    623
    media_image10.png
    Greyscale
 to 0 to obtain a solution (10) of the subproblems (9a) and (9b): 28BIOE1201269PUSso as to obtain the channel decoder based on the ADMM with the penalty term, abbreviated as 5an ADMM L2 decoder, where p and a are preset coefficients.
(Page 1, Col. 1 / 2,  lines (01-67) in Guo )
6.	In regard to claim 5, Guo teaches:
The method of claim 4, wherein constructing the deep learning network according to the ADMM iterations, and converting the penalty coefficient and the coefficient contained in the penalty term into network parameters specifically comprise: constructing a deep learning network LADN according to the ADMM iterations, and 10converting the preset coefficients in the ADMM L2 decoder into network parameters, wherein the deep learning network LADN is composed of K layers with the same structure, each of the K layers corresponds to one iteration in the ADMM L2 decoder and includes three nodes u, z and y, (uf(tk ,z(k), ) represents an output of three nodes of a k layer, and each of the K layers of the deep learning network LADN is represented by formulas (12a) to (12c): 
    PNG
    media_image11.png
    126
    634
    media_image11.png
    Greyscale
 where q E RN+I ,q represents an output of a function q(A; a; p) _ diag (1 / (a - pAT A)), symbol O represents a Hadamad product, relu(-) represents an activation function defined as  
    PNG
    media_image12.png
    15
    174
    media_image12.png
    Greyscale
 a decoding output of the deep learning network LADN is represented by a formula (13): 
    PNG
    media_image13.png
    24
    317
    media_image13.png
    Greyscale
 where x represents a decoding result.
(Page 1, Col. 1 / 2,  lines (01-67) in Guo )
7.	In regard to claim 6, Guo teaches:
The method of claim 5, wherein a penalty coefficient in the deep learning network LADN is 25converted into an independent parameter set p =[p, p K ] as the network parameters to obtain a deep learning network LADN-I with layers each represented by formulas (14a) to (14c): 
    PNG
    media_image14.png
    43
    487
    media_image14.png
    Greyscale
  
 
    PNG
    media_image15.png
    76
    492
    media_image15.png
    Greyscale
 
8.	In regard to claim 7, Behboodi teaches:
The method of claim 5, wherein the training data is generated by selecting a predetermined signal-to-noise ratio through cross- 5validation to generate training samples, which is constituted as {vP,xP}_ , where vp represents a feature, and xP represents a label; and training the deep learning network with training data offline and learning the network parameters specifically comprises:  
    PNG
    media_image16.png
    60
    636
    media_image16.png
    Greyscale
 where 9 represents network parameters contained in the deep learning network, and is denoted by {a, p} in the deep learning network LADN, or by {a, p} in the deep learning network LADN-I, ||Au) +zPK) -b represents an unsupervised item, and |LADN(vpO)X represents a supervised item; 15performing training using a degressive learning rate with an initial value of A and a decaying rate of 0.5 until the loss function no longer decreases, to obtain the learned network parameters ,u and a.
(Sections [0069]-[0076] in Behboodi)
9.	In regard to claim 8, Guo teaches:
The method of claim 5, wherein K is 50 or 70.
(Page 1, Col. 1 / 2,  lines (01-67) in Guo )
10.	In regard to claim 9,  Behboodi teaches:
The method of claim 7, wherein the predetermined signal-to-noise ratio is 2 dB, and 40,000 20training samples and 1,000 validation samples are generated to constitute the training data.
(Sections [0069]-[0076] in Behboodi)
11.	In regard to claim 10, Behboodi teaches:
The method of claim 7, wherein o is 0.3 or 0.9.
(Sections [0069]-[0076] in Behboodi)
12.	In regard to claim 11, Behboodi teaches:
The method of claim 7, wherein the initial value A is 0.001.
(Sections [0069]-[0076] in Behboodi)
13.	Claims 12 and 23 are rejected for the same reasons as per claim 1.
14.	Claims 13-22 are rejected for the same reasons as per claims 2-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112